     Case 3:21-cv-00671-MCR-EMT Document 55 Filed 08/11/21 Page 1 of 13




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

KELLS HETHERINGTON,                               CASE NO: 3:21-CV-671-MCR-EMT
Plaintiff,

v.
LAUREL M. LEE, in her official
capacity as Florida Secretary of State, et al.,
Defendants.
___________________________________/

            SUPPLEMENTAL MEMORANDUM IN SUPPORT OF
                 MOTION TO DISMISS OF DEFENDANTS
              POITIER, STERN, SMITH, ALLEN, AND HAYES

      Defendants, Joni Alexis Poitier, Barbra Stern, Kymberlee Curry Smith, Jason

Todd Allen, and J. Martin Hayes (hereinafter, the “FEC Defendants”), by and

through undersigned counsel, and pursuant to this Court’s Order of July 28, 2021

(DE #52), submit this supplemental memorandum in support of FEC Defendants’

Motion to Dismiss, filed June 21, 2021 (DE #39) for the limited purpose of

addressing “the line of cases stemming from the Supreme Court’s statement in

Michigan v. DeFillippo that ‘[t]he enactment of a law forecloses speculation by

enforcement officials concerning its constitutionality—with the possible exception

of a law so grossly and flagrantly unconstitutional that any person of reasonable

prudence would be bound to see its flaws.’” (Order at 2 (citing 443 U.S. 31, 38

(1979).)
                                           1
     Case 3:21-cv-00671-MCR-EMT Document 55 Filed 08/11/21 Page 2 of 13




                                    OVERVIEW

      Question Presented: Were the FEC Defendants entitled to assume the
      challenged provisions of § 106.143(3) were free of constitutional flaws
      or were the challenged provisions of § 106.143(3) “so grossly and
      flagrantly unconstitutional that any person of reasonable prudence
      would be bound to see its flaws.” See DeFillippo, 443 U.S. at 38.

      Answer: Yes. Under DeFillippo and its progeny, the challenged
      provision of § 106.143(3) is not “so grossly and flagrantly
      unconstitutional that any person of reasonable prudence would be
      bound to see its flaws.” Therefore, the FEC Defendants were entitled to
      assume the challenged provisions were constitutional, and are entitled
      to the protection of qualified immunity for claims against them in their
      personal capacities.

                        MEMORANDUM OF LAW

      Michigan v. DeFillippo stands for the proposition that generally “[t]he

enactment of a law forecloses speculation by enforcement officers concerning its

constitutionality.” 443 U.S. at 38. As other courts have interpreted DeFillippo, this

means that officers who are enforcing a law are shielded from personal liability

through the doctrine of qualified immunity. Lederman v. U.S., 291 F.3d 36, 46-47

(D.C. Cir. 2002); Grossman v. Portland, 33 F.3d 1200, 1210 (9th Cir. 1994); Muniz

v. City of San Antonio, 476 F. Supp. 3d 545, 565 n.24 (W.D. Tex. 2020).

      Here, there was a law enacted, which Defendants were enforcing in

accordance with their duty. Thus, the general rule is that they are entitled to qualified

immunity for claims against them in their personal capacities.




                                           2
     Case 3:21-cv-00671-MCR-EMT Document 55 Filed 08/11/21 Page 3 of 13




      However, there is a narrow exception to this general principle, where officers

enforcing a law can be liable. This exception only applies if “a law [is] so grossly

and flagrantly unconstitutional that any person of reasonable prudence would be

bound to see its flaws.” DeFillippo, 443 U.S. at 38. Here, section 106.143(3), Florida

Statutes, 1 is not “grossly and flagrantly” unconstitutional because: (1) the statute has

remained in force without challenge since 2012; (2) the restriction on speech is

minimal, permitting the speaker to enunciate any position or message except for the

shorthand use of the amorphous term “republican”; (3) the Florida Attorney General

had previously opined that a statute making an election nonpartisan would also have

to prohibit candidates for such office from campaigning or qualifying for such office

based on party affiliation (see AGO 79-106); and (4) there have been no challenges

to identical statutes that would have required the FEC Defendants to set aside their

duty and refuse to enforce section 106.143(3).

      Further, the very few cases finding any presumptively valid law to be “grossly

and flagrantly unconstitutional” are clearly distinguishable and inapplicable to the

case at bar.




1
  This section provides, in pertinent part: “A political advertisement of a candidate
running for nonpartisan office may not state the candidate’s political party
affiliation. This section does not prohibit a political advertisement from stating the
candidate’s partisan-related experience. A candidate for nonpartisan office is
prohibited from campaigning based on party affiliation.” Fla. Stat. § 106.143(3).
                                           3
     Case 3:21-cv-00671-MCR-EMT Document 55 Filed 08/11/21 Page 4 of 13




    A. Section 106.143(3) Is Not Grossly and Flagrantly Unconstitutional.

    The “possible exception” expressed in DeFillippo “has been employed

sparingly.” Harrison v. Deane, 426 F. Appx. 175, 179 (4th Cir. 2011) (citing U.S. v.

Cardenas–Alatorre, 485 F.3d 1111, 1117 n. 15 (10th Cir. 2007) (“Only in the rarest

of instances, as reflected in the standard set forth in DeFillippo, is an officer expected

to question the will of the majority embodied in a duly, and democratically, enacted

law”)). “[T]he possible exception . . . does not apply merely because a person alleges

a violation of his First Amendment rights[,]” Harrison, 426 F. Appx. at 179, and

laws challenged on First Amendment grounds are frequently held not to fall into the

narrow exception.2 For the reasons set forth below, the narrow exception does not

apply here, and thus, the FEC Defendants were entitled to rely on the presumptive

validity of Section 106.143(3).




2
  See, e.g. Cooper v. Dillon, 403 F.3d 1208, 1220 (11th Cir. 2005) (rejecting
argument that statute prohibiting disclosure of nonpublic information obtained as
participant in internal investigation of law enforcement officers was “grossly and
flagrantly unconstitutional”); Harrison, 426 F. Appx. at 181 (rejecting argument that
statute prohibiting cursing, swearing, and intoxication in public was “grossly and
flagrantly unconstitutional” where the statute had never previously been declared
unconstitutional); Lederman, 291 F.3d at 48 (rejecting argument that regulation
prohibiting distribution of leaflets in “no-demonstration zone” in front of the U.S.
Senate was “grossly and flagrantly unconstitutional”); Cantrell v. Rumman, No. 04
C 3041, 2005 WL 1126551, at *15 (N.D. Ill. Feb. 9, 2005) (rejecting argument that
administrative regulation requiring prior written approval to distribute leaflets in
front of a certain government building was “grossly and flagrantly
unconstitutional”).
                                            4
     Case 3:21-cv-00671-MCR-EMT Document 55 Filed 08/11/21 Page 5 of 13




          1. First Amendment Analysis Requires Complex Balancing Test Not
             Appropriate for Government Officials.

      Whether a certain law impacting First Amendment rights of free speech is

constitutional depends on multiple factors and the balancing of asserted state

interest. “Denying qualified immunity to [the FEC Defendants] and subjecting them

to civil liability under the facts of this case would necessarily imply that [the FEC

Defendants], as government officials, should have conducted the type of interest

balancing that legislators are presumed to conduct when enacting legislation and that

jurists necessarily conduct when reviewing legislation. This would demand too

much from our government officials.” Conn. ex rel Blumenthal v. Crotty, 346 F.3d

84, 104 (2d Cir. 2003). Even where a challenged law or regulation impacts what is

clearly a fundamental right, that does not preclude finding that the law is not “grossly

or flagrantly unconstitutional” for purposes of “qualified immunity analysis . . .

[because] rights may be fundamental but nonetheless legitimately curbed by

appropriately tailored and sufficiently justified legislation.” Id. “[A] reasonable

officer cannot be expected to perform that analysis prior to enforcing a statute on the

books in the execution of his official duties.” Id.; see also Cantrell, No. 04-C-3041

2005 WL 1126551 at *15 (noting that “the difficulty in making our determination

that the challenged regulations violate the First Amendment given the competing

and compelling interests of the government” weighed against finding that the statute

was “grossly and flagrantly unconstitutional”). Given the nuance and complexity of
                                           5
     Case 3:21-cv-00671-MCR-EMT Document 55 Filed 08/11/21 Page 6 of 13




the requisite First Amendment analysis, the law cannot be said to be so “grossly and

flagrantly unconstitutional” that the FEC Defendants would be bound to see

constitutional flaws in the law.

          2. Clear Attempt at Tailoring.

      Courts have refused to find that a challenged law is “grossly and flagrantly

unconstitutional” where there is “some attempt at tailoring,” even when such attempt

“cannot begin to satisfy the narrow tailoring requirement” necessary to pass

constitutional muster. Lederman, 291 F.3d at 41 (holding that law banning

distribution of leaflets in a “no-demonstration zone” on the steps of the U.S. Senate

was not grossly and flagrantly unconditional where there was some attempt at

tailoring the law, even though the Court found “the ban’s sheer breadth

astonishing”); see also Cooper, 403 F.3d at 1217 n.5 (noting that statute was

“appropriately limited to participants[,]” “applicable only to information gleaned

pursuant to the investigation[,]” “and lasts for a presumptively definite duration”

even though statute failed constitutional muster for lack of a sufficiently compelling

government interest).

      Here, section 106.143(3) expressly provides that it “does not prohibit a

political advertisement from stating the candidate’s partisan-related experience.”

Fla. Stat. § 106.143(3). This attempt at tailoring clearly “keeps it from being ‘so

grossly and flagrantly unconstitutional’ that the [FEC Defendants] should have


                                          6
     Case 3:21-cv-00671-MCR-EMT Document 55 Filed 08/11/21 Page 7 of 13




recognized its flaws.” See Lederman, 291 F.3d at 41 (citing DeFillippo, 443 U.S. at

39) (internal citation omitted).

          3. Plaintiff Cites No Case Finding Section 106.143(3) Unconstitutional
             and Plaintiff’s Decision to Settle Prior Dispute Weighs Heavily
             Against Finding the Statute Falls Within the DeFillippo Exception.

      “[N]otwithstanding potential or even foreseeable constitutional challenge,

[u]ntil judges say otherwise, state officers . . . have the power to carry forward the

directives of the state legislature, and [] absent contrary direction, state officials and

those with whom they deal are entitled to rely on a presumptively valid state statute,

enacted in good faith and by no means plainly unlawful.” Crotty, 346 F.3d at 102

(internal citations and quotation marks omitted). For example, in Cantrell, the

Northern District of Illinois ruled that the plaintiff’s failure to cite any cases

challenging the Leafletting and Exhibit Regulations at issue was relevant to the

court’s conclusion that qualified immunity applied and that the law was not “grossly

and flagrantly unconstitutional.” 2005 WL 1126551, at *15 (holding that qualified

immunity applied to those enforcing administrative regulation requiring prior

written approval to distribute leaflets in front of a certain government building).

      Here, Plaintiff has cited no prior challenges to section 106.143(3), which has

existed in its current form since 2012, that would support a finding that the law was

“grossly and flagrantly unconstitutional.” Moreover, Plaintiff’s decision not to

prosecute and to instead settle his prior dispute with the FEC regarding this very


                                            7
     Case 3:21-cv-00671-MCR-EMT Document 55 Filed 08/11/21 Page 8 of 13




statute weighs heavily against any finding that the FEC Defendants should have

known that the law was unconstitutional. See Cooper, 403 F.3d at 1220 (citing the

trial court’s previous disposition of plaintiff’s constitutional challenge to prior

version of statute as support for finding that “reasonable public officials could have

differed as to the constitutionality of the statute”).

          4. Statutory Definition of “Nonpartisan Office” Precludes Finding
             That Section 106.143(3) Is “Grossly and Flagrantly
             Unconstitutional.”

      Pursuant to section 97.021, Florida Statutes, “‘nonpartisan office’ means an

office for which a candidate is prohibited from campaigning or qualifying for

election or retention based on party affiliation.” Fla. Stat. § 97.021. This definition

is in complete harmony with the requirements of section 106.143(3) and precludes

any finding that section 106.143(3) is “grossly and flagrantly unconstitutional,”

especially given that Plaintiff has not challenged the definition. See Lederman, 291

F.3d at 47 (holding that “[a]lthough the longstanding policy of prohibiting

demonstrations around the Capitol cannot ‘bootstrap’ the current ban ‘into validity’

we do think that policy could have misled a reasonable police officer as to the ban’s

constitutionality.”) (internal citation omitted). Further, the Florida Attorney General

responded to a request regarding creation of a nonpartisan election and opined, in

part, that such a statewide statute would be lawful, and that such a statute should also




                                            8
     Case 3:21-cv-00671-MCR-EMT Document 55 Filed 08/11/21 Page 9 of 13




prohibit candidates from campaigning based on party affiliation. In pertinent part,

the Attorney General Opinion states:

       While the Legislature has the power to make the elections of noncharter
       county officers nonpartisan, s. 11(a)(1), Art. III, State Const., requires
       that such a provision must be by a general law of uniform operation
       throughout the state. Such a statute would, in my opinion, have to
       declare the county office in question to be nonpartisan and prohibit
       candidates for such office from campaigning or qualifying for such
       county office based on party affiliation.

Opinion of the Florida Attorney General, AGO 79-106. That is what section

106.143(3), Florida Statutes, did.

    B. Leonard v. Robinson and Dumiak v. Village of Downers Grove Are
       Inapplicable.

    Leonard v. Robinson is one of the very few cases finding that an enforcement

officer may not be entitled to qualified immunity for enforcing a presumptively valid

law. 477 F.3d 347 (6th Cir. 2006). The plaintiff in Leonard was arrested for saying

the phrase “God damn” during a township board meeting.3 Id. at 351.

    However, Leonard is distinguishable in several key respects. First, the court

explicitly limited its ruling to the context of a public assembly, “hold[ing] that no



3
  The arresting officer relied on state criminal statutes prohibiting “indecent or
obscene conduct in a public place”; “use [of] any indecent, immoral, obscene, vulgar
or insulting language in the presence or hearing of any woman or child”; “profanely
curs[ing] or damn[ing] or swear[ing] by the name of God, Jesus Christ or the Holy
Ghost”; and disorderly conduct “at any . . . public meeting where citizens are
peaceably and lawfully assembled” to support his claim for qualified immunity. Id.
at 356.
                                           9
    Case 3:21-cv-00671-MCR-EMT Document 55 Filed 08/11/21 Page 10 of 13




reasonable officer would find that probable cause exists to arrest a recognized

speaker at a chaired public assembly based solely on the content of his speech” who

had not been determined to be out of order by the individual chairing the assembly.

Id. at 351. Further, Leonard involved criminal statutes, which the court determined

to be unconstitutionally vague “as applied in the context of a democratic

assembly[,]” based largely on an intervening ruling by a state appellate court. Id. at

356. The court also found that one of the statutes, regulating conduct, did not apply

to the plaintiff’s speech, and thus there was no probable cause to arrest the plaintiff

for violation of that statute. Id. Moreover, procedurally, the case involved an appeal

of the trial court’s order granting summary judgment in favor of the arresting officer

on his qualified immunity defense. On appeal, the Sixth Circuit held that, when

viewed in the light most favorable to the non-movant for summary judgment (the

plaintiff), the evidence in the record contained disputed issues of fact4 which

precluded entry of summary judgment on the arresting officer’s qualified immunity

defense. Id. at 355-56 (“Where the reasonableness of an officer’s actions hinge on

disputed issues of fact, the jury becomes the final arbiter of . . . immunity, since the

legal question of immunity is completely dependent upon which view of the facts is

accepted by the jury.”) (citation and internal quotation marks omitted). Leonard is


4
  Among other things, the court cited a factual dispute concerning the arresting
officer’s motive for the arrest. Id. at 353.

                                          10
    Case 3:21-cv-00671-MCR-EMT Document 55 Filed 08/11/21 Page 11 of 13




inapplicable to the facts of this case, which occur outside the context of a recognized

speaker at a public assembly, where there is no dispute as to the applicability of the

challenged statute, and no factual dispute regarding motive or any other relevant

issue.

   Dumiak v. Village of Downers Grove is also distinguishable. 475 F. Supp. 3d 851

(N.D. Ill. 2020). That case involved a village “ordinance making it illegal to solicit

money without a permit” and a similar state criminal statute providing that “[n]o

person shall stand on a highway for the purpose of soliciting contributions from the

occupant of any vehicle . . . .” Id. at 853. In denying the Village’s motion to dismiss,

the court held that qualified immunity did not apply because existing precedent from

the U.S. Supreme Court and the Seventh Circuit clearly established that “a speech

restriction targeting panhandling discriminates based on content and survives

constitutional muster only when supported by a compelling justification” and that

the ordinance and statute at issue clearly fell short. Id. at 854-55 (citing Reed v. Town

of Gilbert, 576 U.S. 155, 163 (2015); Norton v. City of Springfield, 806 F.3d 411,

412 (7th Cir. 2015)). The court further held that the state statute impermissibly

discriminated based on the identity of the speaker by permitting exemptions for

registered charitable organizations, when “First Amendment doctrine ‘suggests little

reason to distinguish between beggars and charities in terms of the First Amendment

protection for their speech.’” Id. at 856. The court rested its decision on the fact that


                                           11
    Case 3:21-cv-00671-MCR-EMT Document 55 Filed 08/11/21 Page 12 of 13




the controlling precedent was all “on the books” at the time of the officers’ conduct.

Id. By contrast, the statute at issue in this case is not a criminal statute, does not

discriminate based on the speaker, and there is no on-point precedent establishing

that the statute is unconstitutional.

                                   CONCLUSION

      For all the reasons stated above, and those stated in the FEC Defendant’s

Motion to Dismiss, all claims against the FEC Defendants in their individual

capacities should be dismissed.

                                        ASHLEY MOODY
                                        ATTORNEY GENERAL
                                        /s/ Glen A. Bassett
                                        Glen A. Bassett (FBN 615676)
                                        Special Counsel
                                        Complex Litigation
                                        Office of the Attorney General
                                        PL-01 The Capitol
                                        Tallahassee, FL 32399-1050
                                        850-414-3300
                                        Glen.Bassett@myfloridalegal.com
                                        ComplexLitigation.eservice@myfloridalegal
                                        .com
                                        For Defendants Poitier, Stern, Smith, Allen,
                                        and Hayes




                                          12
    Case 3:21-cv-00671-MCR-EMT Document 55 Filed 08/11/21 Page 13 of 13




      CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(F)

      I HEREBY CERTIFY that the foregoing response contains 2690 words, and

is thus within the limitation of the Local Rules of this Court.

                                                     /s/ Glen A. Bassett
                                                     Glen A. Bassett
                                                     Attorney


                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 11th day of August 2021, I electronically

filed a true and correct copy of the foregoing document with the Clerk of Court using

the CM/ECF system, which will serve all attorneys of record.

                                                     /s/ Glen A. Bassett
                                                     Glen A. Bassett
                                                     Attorney




                                          13
